Title: From Thomas Jefferson to James Madison, 3 November 1798
From: Jefferson, Thomas
To: Madison, James


          
            Nov. 3. 98.
          
          Your’s of Oct. 31. has been duly recieved and the corrections suggested are thankfully adopted. the petition will be offered for signature at our court the day after tomorrow.Richardson has been in a great measure prevented doing any thing this week by the weather, which has been too cold for laying mortar. he has still 2. or 3. days work of that kind to do, which is indispensable, and about as long a job in kilning some bricks which we must secure in an unburnt state through the winter. we must therefore beg you to put off sending for him till Saturday next.
          Yesterday’s papers bring us an account of Lyon of Vermont being indicted before Judge Patterson under the Sedition act. possibly your papers may not mention the issue. he was found guilty, fined 1000. D. and adjudged to 4. months imprisonment. he was immediately committed. the words called seditious were only general censures of the proceedings of Congress & of the President. affectionate respects to mrs Madison your father & family. Adieu.
          
            P.S. your nails are ready
          
        